 



Exhibit 10.33
MUTUAL SETTLEMENT AND RELEASE AGREEMENT
     This Agreement (“Agreement”) is entered into by and among Melvin Ehrlich,
an individual, and Artes Medical, Inc., a Delaware corporation (“Artes
Medical”). The individual and corporation referred to above are at times
hereinafter referred to as a “party” and are collectively referred to as the
“parties.”
     WHEREAS, Mr. Ehrlich and Artes Medical are engaged in a dispute regarding
the meaning and enforceability of that certain Warrant, dated January 18, 2004
(“Warrant”); and
     WHERAS, to avoid the uncertainty and expense of litigation, the parties
would like to forever resolve any disputes related to the Warrant and which
otherwise may exist between them;
     NOW THEREFORE, in consideration of the mutual covenants, promises,
agreements, terms, and conditions set forth below, the parties agree as follows:
     1. The Recitals set forth above are included herein by reference as part of
this Agreement among the parties.
     2. Artes Medical and Mr. Ehrlich agree as follows:
          (a) The terms of the Warrant shall be interpreted to provide that
Mr. Ehrlich vested in a total of 117,647 shares of the Company’s Common Stock
immediately prior to the closing of the Company’s initial public offering on
December 26, 2006 (the “IPO”).
          (b) Mr. Ehrlich shall be deemed to have elected to purchase all
117,647 shares of Common Stock through the net issuance provisions set forth in
Section 3 of the

 



--------------------------------------------------------------------------------



 




Warrant, and using the IPO price of $6.00 per share as the fair market value of
the Company’s Common Stock.
          (c) As a result of the net issuance provisions, Mr. Ehrlich was
entitled to receive an aggregate of 34,313 shares of Common Stock. The Company
has previously issued Mr. Ehrlich 7,603 shares of Common Stock under the
Warrant, of which Mr. Ehrlich requested the Company to transfer 3,801 shares of
Common Stock to Henderson & Caverly LLP.
          (d) Upon the Effective Date, Mr. Ehrlich is entitled to receive an
aggregate of 26,710 shares of Common Stock from the Company (the “Shares”), as
the balance of the shares of Common Stock he is entitled to receive as a result
of his exercise of his 117,647 vested shares of Common Stock through the net
issuance provisions of the Warrant.
          (e) Mr. Ehrlich agrees that the Shares are subject to market stand-off
restrictions that provide that he can not sell (including, without limitation,
any short sale) or otherwise transfer or dispose of the Shares prior to June 17,
2007 (subject to such extension or extensions as may be required by the
underwriters in order to publish research reports while complying with the Rule
2711 of the National Association of Securities Dealers, Inc.). The Company may
impose stop-transfer instructions with respect to the Shares subject to the
foregoing market stand-off restrictions until the end of such market stand-off
period.
          (f) Any certificates for the Shares shall bear the legends (and no
other legends) attached hereto as Exhibit A. The Company has retained Mellon
Investor

2



--------------------------------------------------------------------------------



 




Services, LLC (“Mellon”) to serve as its transfer agent and registrar, and has
elected to use Mellon’s Direct Registration System (“DRS”), a system for
book-entry ownership that allows shares of Artes Medical to be owned, recorded
and transferred electronically without having a physical stock certificate
issued. Each stockholder may request a physical stock certificate at any time.
          (g) Notwithstanding the market standoff agreement, Mr. Ehrlich has
requested the Company, and the Company agrees, to transfer 5,341 Shares to
Henderson & Caverly LLP (with Mr. Ehrlich receiving the balance of 21,369
Shares), subject to Henderson & Caverly LLP executing the Investor
Representation Agreement attached hereto as Exhibit B.
          (h) To lessen the administrative work, the parties have agreed not to
issue a stock certificate to Mr. Ehrlich for the Shares, and require Mr. Ehrlich
to return the certificate for cancellation so that certain of the Shares may be
transferred to Henderson & Caverly LLP as outlined in (g) above. Mr. Ehrlich
agrees that the Company shall have the appropriate number of Shares registered
to him and Henderson & Caverly LLP in the DRS System maintained at Mellon.
          (i) The Company agrees that the Shares held by Mr. Ehrlich and
Henderson & Caverly LLP are eligible for sale pursuant to Rule 144(k) under the
Securities Act of 1933, as amended, and that such Shares shall be eligible for
sale pursuant to Rule 144(k) at the expiration of the market stand-off
restrictions on June 17, 2007; provided that Mr. Ehrlich and Henderson & Caverly
LLP do not become an Affiliate of the Company (as defined in Rule 144) prior to
June 17, 2007.

3



--------------------------------------------------------------------------------



 



          (j) The parties each agree that the Warrant shall terminate and be of
no further force or effect as of the Effective Date of this Agreement, and
Mr. Ehrich shall have no further rights under the Warrant, and Artes Medical
shall have no further obligations under the Warrant, except for the receipt or
issuance, as applicable, of the Shares as required by this Section 2.
          (k) All share numbers and exercise prices in this Section 2 reflect
the 4.25 for one (4.25:1) reverse split of the Company’s Common Stock, which the
Company effected in connection with the closing of its IPO.
     3. In consideration of the releases provided for in this Agreement, Artes
Medical shall:
          (a) Within two calendar days of the Effective Date, pay Mr. Ehrlich
the total sum of Two Hundred and Fifty Thousand Dollars ($250,000.00), by
cashier’s or certified check made payable to “Henderson & Caverly LLP Trust
Account” (the “Cash Payment”); and
          (b) Issue Mr. Ehrlich a warrant to purchase up to 25,000 shares of
Common Stock (the “New Warrant”) at an exercise price $8.07 per share. The New
Warrant shall be in the form attached hereto as Exhibit C.
     4. Mr. Ehrlich acknowledges and agrees that he shall be solely responsible
for any and all tax obligations, including but not limited to, all state and
federal income taxes, social security withholding tax and other employment
taxes, arising from Artes Medical’s issuance of the Shares (including the Shares
issued to Henderson & Caverly LLP), the Cash Payment and the New Warrant. At
Mr. Ehrlich’s request, Artes Medical

4



--------------------------------------------------------------------------------



 



shall prepare and issue Form 1099s within 2 calendar days of the Effective Date
as follows: (i) a Form 1099 to Mr. Ehrlich for the Shares (including any Shares
issued to Henderson & Caverly LLP) and (ii) a Form 1099 to Henderson & Caverly
LLP Trust Account for the Cash Payment. Mr. Ehrlich acknowledges and agrees that
Artes Medical has not withheld or paid any taxes on his behalf or on behalf of
the Henderson & Caverly LLP Trust Account for the Shares, the Cash Payment or
the New Warrant. Further, Mr. Ehrlich agrees that should there ever be a
re-characterization of the tax liability for the Shares, the Cash Payment or the
New Warrant such that Artes Medical is liable to a taxing authority for tax or
penalties associated with a failure to withhold taxes, Mr. Ehrlich agrees to
indemnify, hold harmless and defend Artes Medical against such liability and
reimburse Artes Medical for all such taxes, interest, penalties, attorneys’ fees
and costs Artes Medical may be required to pay on his behalf or on behalf of the
Henderson & Caverly LLP Trust Account.
     5. Each party shall negotiate in good faith and execute any further
documents as may be necessary to accomplish the full settlement and release as
contemplated by this Agreement.
     6. Mr. Ehrlich acknowledges and agrees that the Shares and the New Warrant
to be issued by the Company pursuant to the terms of this Agreement represent
his entire interest in or right to acquire the capital stock of the Company (or
rights or other securities exercisable or convertible into the capital stock of
the Company).
     7. Each party hereto shall bear his/its own attorneys’ fees and costs in
connection with this Agreement and the released matters referred to herein.

5



--------------------------------------------------------------------------------



 



     8. In consideration of the above, the parties do, jointly and severally for
themselves and their respective heirs, executors, administrators, successors,
and assigns, fully and forever release, discharge and acquit each other party
(the “Other Party”) and the Other Party’s respective stockholders, directors,
officers, employees, agents, insurers, attorneys, servants, brokers, independent
contractors, family members, lenders, successors, assigns, heirs, executors,
administrators, counsel, and each of them (including in all cases past, current
and future stockholders, directors, officers, employees, agents, insurers,
attorneys, servants, brokers, independent contractors, family members, lenders,
successors, assigns, heirs, executors, administrators, counsel) (the “Other
Party’s Releasees”) of and from any and all claims, liabilities and causes of
action, of every nature, kind and description, in law, equity and otherwise, the
party may now or hereafter have, whether known or unknown, including without
limitation, any and all claims, liabilities and causes of action arising out of
or relating to Mr. Ehrlich’s employment with Artes Medical, the termination of
Mr. Ehrlich’s employment, the Warrant, Mr. Ehrlich’s Employment Agreement, dated
January 18, 2004, patent applications previously or in the future filed by
Mr. Ehrlich (subject to Section 29 below), and any other topic whatsoever to the
extent permitted by law; provided, however, that nothing herein shall release
the Other Party or the Other Party’s Releasees from any of their obligations,
representations, warranties or other duties under this Agreement.
     9. [Reserved]
     10. Each party agrees that if any provision of the release given by such
party under this Agreement is found to be unenforceable, it will not affect the
enforceability of

6



--------------------------------------------------------------------------------



 



the remaining provisions and the courts may enforce all remaining provisions to
the extent permitted by law.
     11. Mr. Ehrlich promises and agrees that he will never sue the Company or
any of the Company’s Other Party Releasees or Drs. Stefan Lemperle and Gottfried
Lemperle, or otherwise institute or participate in any legal or administrative
proceedings against the Company or any of the Company’s Other Party Releasees or
Drs. Stefan Lemperle and Gottfried Lemperle, with respect to any claim covered
by the release provisions of this Agreement. The Company promises and agrees
that it will never sue Mr. Ehrlich or Mr. Ehrlich’s Other Party Releasees, or
otherwise institute or participate in any legal or administrative proceedings
against Mr. Ehrlich or any of Mr. Ehrlich’s Other Party Releasees, with respect
to any claim covered by the release provisions of this Agreement.
     12. Mr. Ehrlich understands and agrees that he is waiving any and all
rights he may have had, now has, or in the future may have, to pursue against
the Company or any of the Company’s Other Party Releasees any and all remedies
available to him under any employment-related causes of action, including
without limitation, claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, fraud, violation of public policy,
defamation, discrimination, personal injury, physical injury, emotional
distress, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, the Americans With Disabilities Act,
the Federal Rehabilitation Act, the Family and Medical Leave Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the Equal Pay
Act of

7



--------------------------------------------------------------------------------



 



1963, the provisions of the California Labor Code and any other federal, state
or local laws and regulations relating to employment, conditions of employment
and/or employment discrimination. Notwithstanding the foregoing, nothing in this
Agreement affects Mr. Ehrlich’s right to indemnification pursuant to California
Labor Code Section 2802, or prohibits Mr. Ehrlich from filing a charge with any
relevant Federal, State or local administrative agency, but Mr. Ehrlich agrees
not to participate in, and agrees to waive his rights with respect to any
monetary or other financial relief arising from any such administrative
proceeding.
     13. This Agreement is intended to include and be construed as a full and
complete mutual release of any and all known and unknown claims by and between
the respective Parties. It is understood and agreed that all rights under
section 1542 of the California Civil Code and any similar law of any state or
territory of the United States are hereby expressly waived. Said section reads
as follows:
“1542. GENERAL RELEASE – CLAIMS EXTINGUISHED. A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR”.
     14. It is further understood that this Agreement includes a compromise of
disputed claims, that this Agreement is not to be construed as an admission of
liability or exoneration on the part of any Party, and that the Parties
specifically deny any liability and intend merely to avoid litigation and buy
their peace.

8



--------------------------------------------------------------------------------



 



     15. The parties acknowledge that they, or any of them, may hereafter
discover facts different from, or in addition to, those now known or believed to
be true with respect to any matter released herein and hereby expressly agree to
assume the risk of the possible discovery of additional or different facts, and
agree that this Agreement shall be and remain effective in all respects
regardless of such additional or different facts.
     16. It is understood and agreed that in executing this Agreement, the
parties have relied wholly upon their own respective judgment, belief, and
knowledge of the nature, extent, effect, and duration of their respective
damages, loss, expense, or injuries and liability therefore, and this Agreement
is executed without reliance upon any statement or representation of or by the
released parties or their representatives. The parties further declare and
represent that no promise, inducement, or agreement not herein expressed has
been made to the parties. This Agreement contains the entire agreement and
compromise among the parties regarding the matters set forth herein.
     17. The parties acknowledge that the terms of this Agreement have been
completely read and explained to them by their respective attorney(s) of their
choice, and that its terms are fully understood and voluntarily accepted by the
parties.
     18. The parties represent and warrant that no person or entity, other than
the undersigned has, or has had, any interest in the claims, demands,
obligations, damages, causes of action, or other matters, released herein, that
the undersigned have the right and authority to execute this Agreement, and that
they have not sold, assigned, transferred, conveyed, or otherwise disposed of
any of the claims, demands, obligations, or causes of action released herein.

9



--------------------------------------------------------------------------------



 



     19. This Agreement shall be construed and interpreted in accordance with
the laws of the State of California. The parties understand and acknowledge that
each of them has had the opportunity to contribute to the drafting of this
Agreement and agree that no provision hereof shall be construed against any
party as being the draftsman.
     20. In the event a dispute arises to interpret or enforce the provisions of
this Agreement, such dispute shall be arbitrated, following the same arbitration
procedures set forth in Mr. Ehrlich’s Employment Agreement, dated January 18,
2004.
     21. In the event an action is commenced by either party against the other
to interpret or enforce any of the provisions of this Agreement, the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees, costs and necessary disbursements incurred in connection with such action.
     22. No modification or waiver of any term of this Agreement shall be valid
unless in writing and signed by the parties hereto. No waiver of any breach
hereof shall be deemed a waiver of any subsequent breach or default of the same
or similar nature.
     23. This Agreement shall be binding upon and shall inure to the benefit of
all parties and their heirs, executors, administrators, successors, and assigns.
     24. Mr. Ehrlich acknowledges that this Agreement was first presented to him
on March 14, 2007, that the terms of this Agreement have been negotiated by
counsel for both parties, and that he is entitled to have 21 days’ time in which
to consider the Agreement. Mr. Ehrlich acknowledges that he understands that he
has the right to obtain the advice and counsel from the legal representative of
his choice, and that he executes this Agreement having had sufficient time
within which to consider its terms. Mr.

10



--------------------------------------------------------------------------------



 



Ehrlich represents that if he executes this Agreement before 21 days have
elapsed, he does so voluntarily, and that he voluntarily waives any remaining
consideration period.
     25. Mr. Ehrlich understands that after executing this Agreement, he has the
right to revoke it within seven (7) days after his execution of it. Mr. Ehrlich
understands that this Agreement will not become effective and enforceable unless
the seven day revocation period passes and Mr. Ehrlich does not revoke the
Agreement in writing. Mr. Ehrlich understands that this Agreement may not be
revoked after the seven day revocation period has passed. Mr. Ehrlich
understands that any revocation of this Agreement must be made in writing and
delivered to the Company (to the attention of the Company’s Chief Legal Officer)
within the seven day period, and that if he does so revoke the Agreement, he
shall not be entitled to receive any of the benefits described herein. This
Agreement does not waive or release any rights or claims Mr. Ehrlich may have
under the Age Discrimination in Employment Act that arise after the execution of
this Agreement.
     26. This Agreement shall become effective on the eighth (8th) day after
execution by Mr. Ehrlich, so long as Mr. Ehrlich has not revoked it within the
time and in the manner specified in Section 25 of this Agreement, referred to
herein as the “Effective Date.”
     27. Mr. Ehrlich agrees that he will not (directly or indirectly) make any
voluntary statements, written or verbal, or cause or encourage others to make
any such statements that defame, disparage or in any way criticize the
reputation, business practices or conduct of the Company or the Company’s Other
Party Releasees. The

11



--------------------------------------------------------------------------------



 



Company agrees that it will not (directly or indirectly) make any voluntary
statements, written or verbal, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the reputation,
business practices or conduct of Mr. Ehrlich or Mr. Ehrlich’s Other Party
Releasees.
     28. Mr. Ehrlich promises and agrees that, unless compelled by legal
process, he will not disclose to others and will keep confidential both the fact
of and the terms of this Agreement, including the amounts referred to in this
Agreement, except that he may disclose this information to his spouse and to his
attorneys, accountants and other professional advisors to whom the disclosure is
necessary to accomplish the purposes for which Mr. Ehrlich has consulted such
professional advisors. Mr. Ehrlich expressly promises and agrees that, unless
compelled by legal process, he will not disclose to any present or former
employees of the Company the fact or the terms of this Agreement. Similarly, the
Company promises and agrees that, unless required under the rules and
regulations of the SEC (as determined by the Company based on the advice of its
corporate counsel) or compelled by legal process, it will not disclose to others
and will keep confidential both the fact of and the terms of this Agreement,
including the amounts referred to in this Agreement, except that it may disclose
this information to its attorneys, accountants and other professional advisors
to whom the disclosure is necessary to accomplish the purposes for which the
Company has consulted such professional advisors.
     29. Notwithstanding the releases above or anything to the contrary herein,
Mr. Ehrlich acknowledges that he is a party to and covenants to remain bound by
the terms

12



--------------------------------------------------------------------------------



 



and conditions of that certain Confidentiality Agreement, dated August 27, 2003,
by and between the Company and him, and attached hereto as Exhibit D.
Mr. Ehrlich represents and warrants that he does not have an ownership interest
in, any licensed rights to or any other claims to the Company’s intellectual
property rights (other than as a stockholder and provided, further, that the
Company’s intellectual property shall not include any intellectual property that
was independently developed by Mr. Ehrlich without any use of and without
reference to the Company’s confidential information as demonstrated by
Mr. Ehrlich’s records created at the time of such independent development), and
that any patent(s) or patent application(s) in which he is listed as one of the
inventors was not made, conceived, reduced to practice or developed (in whole or
in part, either alone or jointly with others) during the time he provided
services to the Company, and any such patent(s) or patent application(s) are not
based on or derived from the Company’s confidential information that he obtained
during his services to the Company.
     30. Copies of this Agreement signed in counterparts and transmitted by fax
shall operate as originals.
[Remainder of Page Intentionally Left Blank]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the dates below:

     
/s/ Melvin Ehrlich
         
Melvin Ehrlich, an Individual
   

          Date:   March 27, 2007     

ARTES MEDICAL, INC.

          By:   /s/ Peter C. Wulff    
 
  Peter C. Wulff, Executive Vice President and
Chief Financial Officer    

          Date:   April 2, 2007     

[Signature Page to Mutual Settlement and Release Agreement]

 



--------------------------------------------------------------------------------



 



APPROVED AS TO FORM.
HENDERSON & CAVERLY LLP

          By:   /s/ Kristen E. Caverly     
 
  Kristen E. Caverly
Attorneys for Melvin Ehrlich    

          Date:   March 27, 2007     

HELLER EHRMAN LLP

          By:   /s/ Jeffrey C. Thacker     
 
  Jeffrey C. Thacker
Attorneys for Artes Medical, Inc.    

          By:   /s/ Daniel S. Silverman     
 
  Daniel S. Silverman
Attorneys for Artes Medical, Inc.    

          Date:   April 2, 2007     

[Signature Page to Mutual Settlement and Release Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Stock Legends

       
The securities represented by this DRS Stock Distribution System Statement or
stock certificate have not been registered under the Securities Act of 1933, as
amended (the “Act”), or the securities laws of any state. These securities may
not be sold, offered for sale, pledged or hypothecated unless (i) there is a
registration statement in effect with respect to such securities under the Act,
(ii) the Issuer has received an opinion of counsel reasonably satisfactory in
form and content to the Issuer that such registration is not required or
(iii) the securities are sold pursuant to Rule 144 of the Act.


   
The securities represented by this certificate DRS Stock Distribution System
Statement or stock are subject the terms and conditions of an agreement with the
Issuer entered into by the original holder of such securities, providing for,
among other things, a lock-up period of up to 180 days after the effective date
of the Issuer’s registration statement filed under the Securities Act of 1933,
as amended, and may not be offered for sale, sold, contracted for sale, pledged
or otherwise disposed of prior to June 17, 2007 without the consent of the
Issuer. A copy of such agreement may be obtained from the Issuer without charge
upon request. Such lock-up period is binding on transferees of these securities.


   
A full statement of the rights, preferences, privileges and restrictions granted
or imposed upon the respective classes and series of shares of the Issuer and
upon the holders thereof are set forth in Article IV of the Issuer’s Amended and
Restated Certificate of Incorporation. A copy of such Amended and Restated
Certificate of Incorporation may be obtained from the Issuer without charge upon
request.


   

 



--------------------------------------------------------------------------------



 



Exhibit B
Investor Representation Agreement

 



--------------------------------------------------------------------------------



 



INVESTOR REPRESENTATION AGREEMENT
March 30, 2007
Artes Medical, Inc.
5870 Pacific Center Boulevard
San Diego, CA 92121
Ladies and Gentlemen:
     Reference is made to the 5,341 shares of Common Stock of Artes Medical,
Inc., a Delaware corporation (the “Company”), issued by the Company (the
“Securities”), which Henderson & Caverly LLP (“H&C”) is acquiring pursuant to
the Mutual Settlement and Release Agreement between the Company and Melvin
Ehrlich (“Ehrlich”).
     This will confirm to the Company that H&C will take the Securities subject
to and hereby assumes and accepts all the terms and conditions, provisions,
rights and obligations contained in all written agreements between the Ehrlich
and the Company concerning the Securities, including, without limitation, market
stand-off restrictions that provide that H&C can not sell (including, without
limitation, any short sale) or otherwise transfer or dispose of the Securities
prior to June 17, 2007 (subject to such extension or extensions as may be
required by the underwriters in order to publish research reports while
complying with the Rule 2711 of the National Association of Securities Dealers,
Inc.).
     H&C hereby confirms to the Company that (i) it is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act of 1933
(the “Act”); (ii) it has such knowledge and experience in financial, tax, and
business matters so as to utilize information made available to it in order to
evaluate the merits and risks of an

 



--------------------------------------------------------------------------------



 



investment decision with respect thereto; (iii) it has had the opportunity to
ask questions and receive and review such answers and information concerning the
Company as it has deemed pertinent; (iv) it is not relying on the Company
respecting the tax and other economic considerations of an investment in the
Company; (v) it is acquiring the Securities solely for its own account for
investment and not with a view to resale or distribution; (vi) it agrees to be
bound by all of the terms and conditions, provisions, rights and obligations of
the above referenced agreements as if H&C was Ehrlich and (vii) it will abide by
all of the transfer restrictions on the Securities resulting from the above
referenced agreements, including without limitation, any market stand-off
provisions.
     It is H&C’s understanding that the certificate evidencing the Securities
will bear legends which restrict the sale, transfer or other disposition of the
Securities.

            Very truly yours,

HENDERSON & CAVERLY LLP
      By:   /s/ Kristen E. Caverly       Kristen E. Caverly             

 



--------------------------------------------------------------------------------



 



Exhibit C
New Warrant

 